173 N.J. Super. 235 (1980)
413 A.2d 996
CITY OF PHILADELPHIA, PLAINTIFF-RESPONDENT,
v.
HENRY H. STADLER, SALVATORE DIMARTINO, JOSEPH A. SULPIZIE, JAMES SPROULES AND JAMES M. MCCULLOGH, JR., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued April 1, 1980.
Decided April 18, 1980.
Before Judges FRITZ, KOLE and LANE.
William S. Ruggierio argued the cause for appellant (Ruggierio & Freeman, attorneys).
Charles Crabbe Thomas argued the cause for respondent.
PER CURIAM.
We affirm the judgment essentially for the reasons given in Judge Wells' published opinion. Philadelphia v. Stadler, 164 N.J. Super. 281 (Cty.D.Ct. 1978). See, also, Philadelphia v. Smith, 82 N.J. 429 (1980), aff'g 169 N.J. Super. 156 (App.Div. 1979).
We find no merit to any of the contentions raised on this appeal as grounds for reversal.
Affirmed.